Name: Commission Regulation (EEC) No 3234/92 of 5 November 1992 laying down detailed rules for the application of the specific aid arrangements for the continued cultivation of vines for the production of quality wines psr in the Canary islands
 Type: Regulation
 Subject Matter: agricultural policy;  regions of EU Member States;  agricultural structures and production;  beverages and sugar;  cooperation policy
 Date Published: nan

 Avis juridique important|31992R3234Commission Regulation (EEC) No 3234/92 of 5 November 1992 laying down detailed rules for the application of the specific aid arrangements for the continued cultivation of vines for the production of quality wines psr in the Canary islands Official Journal L 321 , 06/11/1992 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 45 P. 0170 Swedish special edition: Chapter 3 Volume 45 P. 0170 COMMISSION REGULATION (EEC) No 3234/92 of 5 November 1992 laying down detailed rules for the application of the specific aid arrangements for the continued cultivation of vines for the production of quality wines psr in the Canary islandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), and in particular Article 19 (3) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas Article 19 of Regulation (EEC) No 1601/92 introduces a system of aid per hectare for the continued cultivation of vines for the production of quality wines psr in the traditional production areas in the Canary Islands; whereas provision should be made for the detailed rules necessary to administer that scheme and for verifying compliance with the conditions laid down by the Council; whereas the detailed rules must cover the information which is to appear in aid applications to permit in particular areas under such vines to be identified and checks to be carried out; Whereas the measures provided for in Regulation (EEC) No 1601/92 apply from 1 July 1992; whereas provision should be made for the application of detailed rules laid down in this Regulation to apply from that date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The flat-rate aid per hectare for the continued cultivation of vines for the production of quality wine psr provided for in Article 19 of Regulation (EEC) No 1601/92 shall be granted on application by wine-growers or groups or organizations of wine-growers in respect of areas under vine varieties suitable for the production of quality wines psr which: (a) have been fully cultivated and harvested and are subjected to all normal cultivation work; (b) have been covered by harvest and production declarations as provided for in Commission Regulation (EEC) No 3929/87 (4); (c) comply with the maximum yields laid down by the Member State as referred to in Article 19 (1) of Regulation (EEC) No 1601/92. Article 2 1. Applications for aid per hectare shall be lodged by the party concerned with the competent authority during the period laid down by the latter and by no later than 15 May of each year in respect of the following wine year. However, for the 1992/93 wine year, applications shall be submitted by 15 January 1993 at the latest. 2. Aid applications shall state at least the following: (a) the name, first name and address of the wine-grower or group or organization of winegrowers; (b) the areas cultivated for the production of quality wines psr in hectares and areas with the land register reference to those areas or a reference recognized as equivalent by the body responsible for verifying such areas; (c) the grape variety used; (d) the estimated production. Article 3 After ascertaining that the harvest has taken place and determining the yields of the areas concerned, the Member State shall pay the aid before 1 April of the wine year in respect of which the aid is granted. Article 4 The Member State in question shall notify the Commission by 30 April of the areas which have been covered by aid applications and in respect of which aid has actually been paid. Article 5 The rate to be used for converting the flat-rate aid per hectare provided for in Article 1 into currency shall be the agricultural conversion rate applying on the first day of the wine year in respect of which the aid is paid. Article 6 1. Spain shall verify the accuracy of the information provided in support of aid applications by enquiries and on-the-spot inspections. 2. Where aid has been paid unduly, the competent authorities shall recover the amounts paid plus interest accruing from the date of payment of the aid until its actual recovery. The rate of interest applying shall be that in force for similar recovery operations under national law. 3. Aid recovered and any interest due shall be paid to the paying agencies or bodies and deducted by the latter from expenditure defrayed by the European Guidance and Guarantee Fund in proportion to the Community contribution. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 369, 29. 12. 1987, p. 59.